    Case: 1:17-cv-09023 Document #: 150 Filed: 06/15/21 Page 1 of 3 PageID #:908




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


                                                           )
                                                           )
DAVID FELIMON CERDA,                                       )
                                Plaintiff,                 )         No. 1:17-cv-9023
     v.                                                    )         Hon. Jorge L. Alonso
CHICAGO CUBS BASEBALL CLUB, LLC,                           )         Hon. Sheila M. Finnegan
                    Defendant.                             )
                                                           )
                                                           )

                            DECLARATION OF DAVID ALBERTO CERDA

       David Alberto Cerda, being first duly sworn on oath deposes and states:

       1.       On June 1, 2021, I received a letter, dated May 21, 2021, from the Attorney

Registration and Disciplinary Commission of the Illinois Supreme Court (“ARDC”) stating that I

was no longer authorized to practice law due to Mandatory Continuing Legal Education reporting

requirements.

       2.       In order to become authorized to practice law, I took the step of speaking with

personnel from the ARDC.

       3.       The following steps remain to be taken:

                (a)     I need to report my Continuing Legal Education credits;

                (b)     I need to pay a fee to be reinstated; and

                (c)     The Mandatory Continuing Legal Education Board will need to
                        communicate my compliance with CLE requirements to the ARDC.

       4.       I estimate that I will be reinstated to practice law on or about June 24, 2021. I base

this estimate on my telephone conversation with personnel at the ARDC who informed me of the

logistics of the reinstatement process and the time involved.

       5.       I share joint custody of one of my children with my former wife. Pursuant to a Joint

Custody Agreement we plan our respective summer vacation schedules months in advance. I have

scheduled out of state travel from June 29, 2021 through July 7, 2021. I cannot schedule depositions
    Case: 1:17-cv-09023 Document #: 150 Filed: 06/15/21 Page 2 of 3 PageID #:909




in this case until I have been reinstated by the ARDC. I should be able to work on, and discuss

discovery with defense counsel and/or the U.S. Department of Justice on June 24, 25 and 28, 2021

and conduct depositions after July 7, 2021.

       Further affiant sayeth naught.

                                                      s/David A. Cerda
                                                      David Alberto Cerda

Dated: June 15, 2021


Peter V. Bustamante
17 North State Street – Suite 1550
Chicago, Illinois 60602
(312) 346-2072
pvbust@bustamantelaw.com




                                                 2
   Case: 1:17-cv-09023 Document #: 150 Filed: 06/15/21 Page 3 of 3 PageID #:910




                                CERTIFICATE OF SERVICE
       The undersigned certifies that the above and foregoing Declaration of David Alberto
Cerda was served, upon:

Teresa L. Jakubowski
BARNES & THORNBURG LLP
1717 Pennsylvania Avenue NW, Suite 500
Washington, DC 20006-4623
teresa.jakubowski@btlaw.com

John F. Kuenstler
BARNES & THORNBURG LLP
One North Wacker Drive, Suite 4400
Chicago, Illinois 60606
john.kuenstler@btlaw.com


Through the Court’s CM/ECF system on June 15, 2021.

 Peter V. Bustamante                            s/ Peter V. Bustamante
 17 North State Street - Suite 1550             _______________________________
 Chicago, Illinois 60602
 (312) 346-2072
 Attorney No. 70292
 pvbust@bustamantelaw.com
